DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous final rejection has been withdrawn so that rejection to claims 14 and 15 are included.  The following is the rejection of claims 1-15. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-13 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1.  A magnetic resonance imaging system comprising:
a radio-frequency system comprising multiple coil elements for acquiring imaging magnetic resonance data from a subject;

a memory for storing machine executable instructions, wherein the memory further stores imaging pulse sequence commands, wherein the imaging pulse sequence commands are configured for controlling the magnetic resonance imaging system to acquire the imaging magnetic resonance data according to a chosen parallel magnetic resonance imaging protocol, wherein the memory further stores an archived coil sensitivity map descriptive of coil sensitivities of the multiple coil elements; and a processor for controlling the magnetic resonance imaging system, wherein execution of the machine executable instructions causes the processor to:

control the magnetic resonance imaging system to acquire the imaging magnetic resonance data using the imaging pulse sequence commands;

reconstruct an imaging magnetic resonance image from the imaging magnetic resonance data according to the chosen parallel magnetic resonance imaging protocol, wherein the imaging magnetic resonance image is reconstructed by maximizing consistency between the imaging magnetic resonance data, the imaging magnetic resonance image, and an imaging coil sensitivity map that is derived from the archived coil sensitivity map; and

store the imaging coil sensitivity map in the memory.


12. A computer readable storage medium storing machine executable instructions which are executable by a processor controlling a magnetic resonance imaging system, wherein the magnetic resonance imaging system comprises a radio- frequency system comprising multiple coil elements for acquiring imaging magnetic resonance data from a subject, wherein execution of the machine executable instructions by the processor causes the processor to:

control the magnetic resonance imaging system to acquire the imaging magnetic resonance data using imaging impulse sequence commands, wherein the imaging pulse sequence commands are configured for controlling the magnetic resonance imaging system to acquire the imaging magnetic resonance data according to a chosen parallel magnetic resonance imaging protocol;

access an archived coil sensitivity map descriptive of coil sensitivities of the multiple coil elements, and

reconstruct an imaging magnetic resonance image from the imaging magnetic resonance data according to the chosen parallel magnetic resonance imaging protocol, wherein the imaging magnetic resonance image is reconstructed by maximizing consistency between the imaging magnetic resonance data, the imaging magnetic resonance image, and an imaging coil sensitivity map that is derived from the archived coil sensitivity map; and

store the imaging coil sensitivity map in a memory.
As to claim 12 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical. See specification, page 16, lines 12- 34.

13. A method of operating a magnetic resonance imaging system, wherein the magnetic resonance imaging system comprises a radio-frequency system comprising multiple coil elements for acquiring imaging magnetic resonance data from a subject, wherein the method comprises:

controlling the magnetic resonance imaging system to acquire the imaging magnetic resonance data using imaging pulse sequence commands, wherein the imaging pulse sequence commands are configured for controlling the magnetic resonance imaging system to acquire the imaging magnetic resonance data according to a chosen parallel magnetic resonance imaging protocol; and

reconstructing an imaging magnetic resonance image from the imaging magnetic resonance data according to the chosen parallel magnetic resonance imaging protocol, wherein the imaging magnetic resonance image is reconstructed by maximizing consistency between the imaging magnetic resonance data, the imaging magnetic resonance image, and an imaging coil sensitivity map that is derived from an archived coil sensitivity map; and

store the imaging coil sensitivity map in a memory.

As to claim 13 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical. See specification, page 16, lines 12- 34.
The non-abstract limitations are “a radio-frequency system”; “a memory’; “a processor’; “control the magnetic resonance imaging system to acquire the imaging magnetic resonance data using the imaging pulse sequence commands’; “control the magnetic resonance imaging system to acquire the imaging magnetic resonance data using imaging pulse sequence commands, wherein the imaging pulse sequence commands are configured for controlling the magnetic resonance imaging system to acquire the imaging magnetic resonance data according to a chosen parallel magnetic resonance imaging protocol’; “controlling the magnetic resonance imaging system to acquire the imaging magnetic resonance data using imaging pulse sequence commands, wherein the imaging pulse sequence commands are configured for controlling the magnetic resonance imaging system to acquire the imaging magnetic resonance data according to a chosen parallel magnetic resonance imaging protocol’: and “access an archived coil sensitivity map descriptive of coil sensitivities of the multiple coil elements’. These are not deemed to integrate nor amount to significantly more than the abstract idea because “a radio-frequency system”; “a memory”; “a 
to acquire the imaging magnetic resonance data using imaging pulse sequence commands, wherein the imaging pulse sequence commands are configured for controlling the magnetic resonance imaging system to acquire the imaging magnetic resonance data according to a chosen parallel magnetic resonance imaging protocol” are the basis component or process of every MRI apparatus and do not make the MRI less generic. “A memory” and “a processor’ are parts of a general purpose computer. “Store the imaging coil sensitivity map in a memory” and “access an archived coil sensitivity map descriptive of coil sensitivities of the multiple coil elements” are generic computer functions of reading and writing of data. 

A search has been performed, but no art has been found for prior art rejection at this time.

Response to Arguments

Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.

.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S LEE/                                                                                         Primary Examiner, Art Unit 2852                                                                                                               

sl